Case 1:20-cv-01101-PLM-PJG ECF No. 22, PageID.167 Filed 05/07/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHAD EVERETT BAASE,                            )
                          Plaintiff,           )
                                               )      No. 1:20-cv-1101
-v-                                            )
                                               )      Honorable Paul L. Maloney
GRETCHEN WHITMER, et al.,                      )
                      Defendants.              )
                                               )

                                       JUDGMENT

      All pending claims have been dismissed. As required by Rule 58 of the Federal Rules

of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: May 7, 2021                                               /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
